Opinion

PER CURIAM.
In this appeal from the judgments of the trial court terminating her parental rights with respect to her minor children,1 the respondent mother claims that the trial court improperly found (1) that she failed to achieve sufficient rehabilitation pursuant to General Statutes (Rev. to 1997) § 17a-112 (c) (3) (B) and (2) that termination was in the best interests of the children.
We have fully reviewed the records and briefs and considered the oral arguments of the parties. In her appeal, the respondent mother relies solely on fact bound issues. The trial court’s findings are supported by the evidence and the inferences that may reasonably be drawn therefrom. Having applied the appropriate standard of review; see In re Roshawn R., 51 Conn. App. 44, 51, 720 A.2d 1112 (1998); we conclude that the trial court did not abuse its discretion and that its decision conforms to the applicable law.
The judgments are affirmed.

 The parental rights of the children’s respondent fathers were also terminated in the consolidated termination proceedings in the trial court. Only the respondent mother has appealed.